In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal, as limited by the appellant’s brief, is from so much of an order of disposition of the Family Court, Queens County (Berman, J.), dated July 26, 1996, as upon a fact-finding order of the same court dated April 3, 1996, made upon the appellant’s admission that he had committed acts, which if committed by an adult, would have constituted the crime of attempted petit larceny, placed him with the Division for Youth, Title III, for 12 months commencing July 26, 1996.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the appellant challenges only so much of the order of disposition as placed him with the Division for Youth, the appeal is academic as the period of placement has expired (see, Matter of Ricardo R., 220 AD2d 431; Matter of Greg W., 213 AD2d 414; Matter of Antoine V. B., 204 AD2d 559, 560). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.